Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-14-00255-CV

                                          Andres BUENO,
                                             Appellant

                                                  v.

                                      Melissa HERNANDEZ,
                                             Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 13-03-52114-CV
                        Honorable Richard C. Terrell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order granting Appellee
Melissa Hernandez’s motion for new trial and denying Appellant Andres Bueno’s Chapter 74
motion to dismiss is REVERSED, we RENDER judgment dismissing, with prejudice, Appellee
Melissa Hernandez’s claims against Appellant Andres Bueno, and we REMAND the cause to the
trial court for a determination of court costs and attorney’s fees to be awarded to Appellant Andres
Bueno pursuant to section 74.351(b)(1). Costs of this appeal are taxed against Appellee Melissa
Hernandez.

       SIGNED August 29, 2014.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice